his plea canvass, noted that McGee stated that he felt "clear-headed" and
                 was properly medicated at the time, and recalled that "we proceeded to
                 talk about your case and your constitutional rights." The district court
                 stated that it accepted McGee's guilty plea after he answered in the
                 affirmative to the question of whether he was pleading guilty because he
                 was, in fact, guilty of the charged offense. At that point, the district court
                 announced, "And so today is the date and time set for sentencing in this
                 matter, And I'm prepared to go forward with the sentencing."
                             We conclude that the district court's announcement amounts
                 to a denial of the oral motion. McGee offers no relevant authority to
                 support his claim that the district court was obligated to explore his
                 request "more fully." Our review of the record reveals that McGee failed
                 to either provide a substantial, fair, and just reason which required the
                 withdrawal of his plea, see Crawford, 117 Nev. at 721, 30 P.3d at 1125, or
                 satisfy his burden and prove that his plea was invalid, see Molina v. State,
                 120 Nev. 185, 190, 87 P.3d 533,537 (2004). We conclude that the district
                 court did not abuse its discretion by denying McGee's motion, see Johnson
                 v. State, 123 Nev. 139, 144, 159 P.3d 1096, 1098 (2007), and we
                             ORDER the judgment of conviction AFFIRMED.



                                                                                      J.
                                                     Pickering


                                                      \   jt.A. GL—C               , J.
                                                     Parraguirre


                                                                                      J.
                                                     Saitta
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e
                cc:   Hon. Lidia Stiglich, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A